PD-1599-15                                                  PD-1599-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                         Transmitted 12/9/2015 9:43:46 AM
                                                                         Accepted 12/11/2015 10:37:40 AM
                                                                                           ABEL ACOSTA
                                    PD No: - - - - - -                                             CLERK

JACOB BRENT SMITH                                     IN THE TEXAS COURT

vs.                                                   OF CRIMINAL APPEALS

STATE OF TEXAS                                        AUSTIN, TEXAS

                MOTION FOR EXTENSION OF TIME TO FILE
         APPELLANT'S PRO-SE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW, Appellant, by and through the undersigned attorney, who has

personal knowledge of the matters contained herein, and files this Motion for Extension of

Time to File Appellant's Pro-Se Petition for Discretionary Review, and in support thereof

would show:

                                            I.

      Appellant was convicted of evading arrest or detention in a vehicle and sentenced to

30 years in the Texas Department of Criminal Justice - Institutional. The trial court was

the 185th District Court of Harris County, Texas. The trial court cause number was:

1410410. On December 1, 2015, the Fourteenth Court of Appeals in Houston, Texas,

affirmed appellant's conviction in appellate cause number: 14-14-00681-CR.

                                           II.

      The current deadline for filing appellant's Petition for Discretionary Review is

December 31, 2015.



                                    December 11, 2015
                                              III.

       No previous extension of time to file a Petition for Discretionary Review has been

 requested by appellant.

                                            IV.

       The undersigned is not pursuing further appellate review on behalf of Mr. Smith. The

undersigned is notifying appellant of his right to pursue a Petition for Discretionary Review

in this Court.

                                            v.
       Appellant is requesting an additional thirty (30) day extension until February 1, 2016

in which to file his pro-se Petition for Discretionary Review in this matter.

                                            VI.

       This request is not made for the purpose of delay but to insure Appellant's right to

appellate review in this matter.

                                          VII.

       Appellant's last known address within the Texas Department of Criminal Justice is:

                            Mr. Jacob Brent Smith
                            TDCJ-ID # 1947387
                            Eastham Unit
                            2665 Prison Road 1
                            Lovelady, Texas 75851


       WHEREFORE, PREMISES CONSIDERED, the undersigned prays that the Court

grant this Motion for Extension of Time to File Appellant's Pro-Se              Petition for

Discretionary Review until February 1, 2016.
                                           Respectfully submitted,




                                           w~
                                           SBOT: 09656300
                                           4615 Southwest Freeway, Suite 600
                                           Houston, Texas 77027
                                           (713) 623-8312
                                           wthlaw@aol.com



                    CERTIFICATE OF SERVICE

A true and correct copy of this motion was mailed to:

Harris County District Attorney's Office
Appellate Division
1201 Franklin, 61h Floor
Houston, Texas 77002

Mr. Jacob Smith
(Address noted above)